Citation Nr: 0845089	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-11 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  He died in October 2006, and the appellant is 
his surviving spouse.  In this regard, the Board notes that 
VA recognized the existence of a common-law marriage between 
the appellant and the veteran in an April 2002 administrative 
decision. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

The Board has requested and obtained a Veterans Health 
Administration (VHA) opinion in conjunction with this claim.  
The appellant was notified of this opinion in October 2006 
but has not indicated that she wants this case to be remanded 
for RO consideration of new evidence and has not otherwise 
responded to this notification.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate lists the immediate cause 
of death as cardiac arrhythmia, with underlying conditions of 
sinus tachycardia and hypertension and significant conditions 
contributing to death but not resulting in the underlying 
cause including Alzheimer's disease and ulcerative colitis.  

2.  At the time of the veteran's death, service connection 
was in effect only for post-traumatic stress disorder (PTSD), 
at the 100 percent rate.

3.  The cause of the veteran's death has not been shown to be 
etiologically related to service or to the service-connected 
PTSD. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular diseases, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

II.  Analysis

The veteran's death certificate lists the immediate cause of 
death as cardiac arrhythmia, with underlying conditions of 
sinus tachycardia and hypertension and significant conditions 
contributing to death but not resulting in the underlying 
cause including Alzheimer's disease and ulcerative colitis.  
He died at his home, and his case was not referred to a 
medical examiner.

At the time of the veteran's death, service connection was in 
effect for PTSD at the 100 percent rate.  Service connection 
was not in effect for any other disorders.

The veteran's service medical records do indicate that the 
veteran was hospitalized for enterocolitis in May 1945.  
Feces studies revealed a salmonella-type organism isolated, 
with no other significant findings.  The hospital report 
reflects that, upon completion of the case, the veteran was 
"cured."  No gastrointestinal symptoms or diagnoses were 
indicated in his February 1946 discharge examination report.

The Board has reviewed the post-service evidence of record 
and finds no documentation of any of the diseases listed on 
his death certificate prior to December 1998.  A VA treatment 
record from that date indicates a history of ulcerative 
colitis that started in April 1998, hypertension, and memory 
that had gotten progressively worse.  A March 1999 VA 
treatment record contains a notation that the veteran had a 
diagnosis of Alzheimer's disease from May 1998.

Subsequent medical records show regular treatment, 
particularly for Alzheimer's disease.  A November 2001 VA 
examination report indicates that it was difficult to 
separate the symptomatology of the Alzheimer's dementia and 
the PTSD.  However, there is no opinion from that report or 
from the other medical records that PTSD had any sort of 
causal effect, in terms of worsening, on Alzheimer's disease, 
any cardiovascular problems, or ulcerative colitis.  See 
38 C.F.R. § 3.310(b).

In September 2008, following a request from the Board, a VHA 
opinion was received into the record.  The doctor who 
provided this opinion noted that several studies suggested 
that PTSD was a risk factor for coronary artery disease, but 
one large VA study suggested that PTSD did not increase 
mortality.  PTSD was further noted to not be one of the 
commonly accepted risk factors for cardiovascular disease.  
The doctor indicated that the veteran was receiving no 
therapy for coronary disease; also, he had a diagnosis of 
hypertension but was not being treated for high blood 
pressure.  Finally, the doctor noted that cardiovascular 
disease was not listed as the cause of the veteran's death, 
and arrhythmia could have been caused by any of several 
factors and was not necessarily related to coronary artery 
disease.  In the doctor's opinion, the likelihood that PTSD 
contributed to the veteran's death was "far below 50%."

Overall, the evidence of record does not in any way indicate 
that the cause of the veteran's death (e.g., the diseases 
listed in his death certificate) was etiologically related to 
service or to the service-connected PTSD.  Indeed, the 
September 2008 VHA opinion indicates the contrary as to the 
question of whether PTSD contributed to cause death.  The 
Board also notes that there is no competent medical opinion 
of record linking the veteran's ulcerative colitis, which he 
described in December 1998 as having started earlier in the 
same year, with his lower gastrointestinal problems in 
service.

While the Board is empathetic with the appellant in view of 
the death of the veteran, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, and the claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim in a November 2006 letter.

As this appeal concerns a claim for service connection for 
the cause of the veteran's death, the Board has also 
considered the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In this decision, the Court 
determined that notification in such cases must include: (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

The November 2006 letter is in compliance with Hupp except to 
the extent that the appellant was not notified in that letter 
that service connection was in effect for PTSD.  Her own 
statements, however, make it clear that she has actual 
knowledge of that fact.  She co-signed an April 2004 
statement indicating that the veteran was notified of being 
granted a 100 percent evaluation for his service-connected 
PTSD.  Subsequent to the veteran's death, she noted that the 
veteran "did have 100% service connection" in a statement 
received in December 2006.  Her actual knowledge of this fact 
renders any notification error pursuant to Hupp 
nonprejudicial.  See Sanders v. Nicholson, supra.

Moreover, any deficiencies of notification that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted are 
not prejudicial, as the appellant's claim is being denied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The records of the veteran's medical treatment have 
been obtained.  Additionally, the claims file was reviewed 
for purposes of a VHA opinion in September 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


